PURCHASE AND SALE AGREEMENT This Purchase and Sale Agreement (this “Agreement”) dated June 19, 2008, by and between ROBOCO ENERGY, INC., a Texas corporation (“Seller”), and GULF ONSHORE, INC., a Nevada corporation (“Buyer”).This Agreement shall be effective as of September 1, 2008, so that any gross revenues from production of oil, gas or other hydrocarbons from the Properties, as described herein, and any expenses due from the operation of any Wells, as described herein, including disposal fees or expenses, shall be the property or obligation of Buyer. In consideration of the mutual promises contained herein, the benefits to be derived by each party hereunder and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, Seller agrees to sell and convey, and Buyer agrees to purchase, the Properties (as defined in Paragraph 1 below), subject to the following terms and conditions: 1.Properties.The term “Properties” means: (a)All of Seller’s rights, titles and interests, and any right, titles and interests owned or held by any of Seller’s officers or directors, in and to those oil, gas and mineral leases (the “Leases”), those wells (the “Wells”) and other rights described or depicted in Exhibit A attached hereto and incorporated herein by reference for all purposes or incorporated into Exhibit A by reference to another instrument or document (including maps) described in
